Citation Nr: 9935249	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-11 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	What evaluation is warranted for the period from July 21, 
1997 for headaches.   

2.	What evaluation is warranted for the period from July 21, 
1997 for residuals of a left wrist fracture with nonunion of 
the ulnar styloid fracture.

3.	What evaluation is warranted for the period from July 21, 
1997 for degenerative changes involving the disc spaces at 
C4-C5 and C5-C6.

4.	Entitlement to an increased (compensable) evaluation for 
residuals of a chip fracture of the proximal phalanx of the 
left little finger.

5.	Entitlement to an increased evaluation for residuals of a 
dislocation and fracture of the right distal ulna, currently 
rated at 10 percent disabling. 

6.	Entitlement to an increased evaluation for postoperative 
residuals of a left shoulder dislocation, currently rated at 
20 percent disabling.

 
REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972 and from October 1973 to December 1976.

This appeal arose from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska. 

The Board observes that, with respect to the first three 
issues on the cover page, the veteran is appealing the 
original assignment of disability evaluations following 
awards of compensation.  In such a case it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Hence, the first three issues on appeal are to be 
styled as indicated on the cover page.



FINDINGS OF FACT

1.	Since July 21, 1997, residuals of a left wrist fracture 
with nonunion of the ulnar styloid fracture have not been 
manifested by favorable ankylosis or a need for frequent 
hospitalization. 

2.	Since July 21, 1997, degenerative changes involving the 
disc spaces at C4-C5 and C5-C6 have not been manifested by 
moderate limitation of motion.   

3.	Residuals of a chip fracture of the proximal phalanx of 
the left little finger are not manifested by a need for 
frequent hospitalization.

4.	Postoperative residuals of a left shoulder dislocation are 
not manifested by either limitation of motion of the minor 
arm to 25 degrees from the side or fibrous union of the 
humerus.


CONCLUSIONS OF LAW

1.	The schedular and extraschedular criteria for an 
evaluation in excess of a 10 percent evaluation, since July 
21, 1997, for residuals of a left wrist fracture with 
nonunion of the ulnar styloid fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Code 5215 (1999). 

2.	The schedular and extraschedular criteria for evaluation 
in excess of a 10 percent evaluation, since July 21, 1997, 
for degenerative changes involving the disc spaces at C4-C5 
and C5-C6 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5290 (1999). 

3.	The schedular and extraschedular criteria for an 
evaluation in excess of 10 percent for residuals of chip 
fracture of the proximal phalanx of the left little finger 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5227 
(1999). 

4.	The schedular and extraschedular criteria for an 
evaluation in excess of 20 percent for postoperative 
residuals of a left shoulder dislocation have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5202, 5203 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that an allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate a schedular 
evaluation of the veteran's service-connected disorders have 
been properly developed, and that no further assistance is 
required on those issues to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (1999).

A.  Left Wrist Disorder

Factual Background

Service medical records show that the veteran, on his March 
1970 Report of Medical History for enlistment, stated that he 
had a history of a right wrist fracture.  Additionally, 
Reports of Medical History, dated from July 1970 to December 
1976, show that the veteran reported a history of broken 
bones.  In a February 1971 treatment record, the veteran was 
treated for localized erythema and tenderness over the 3rd 
metacarpal phalangeal joint.  A hand splint was applied.  In 
August 1971, the veteran was treated for a chip fracture of 
the proximal 5th phalanx.  A finger splint was applied.  
Between August and September 1971, he was hospitalized for a 
closed chip fracture of the proximal phalanx of the left 
little finger, nondominant extremity, with metacarpal joint 
involvement.  In September 1971 he was diagnosed with status 
following open reduction of internal fixation of the proximal 
phalanx of the 5th left finger.  In October 1971, the finger 
fracture was noted to be healed.  An October 1971 X-ray study 
revealed a fracture at the base of the left 5th metacarpal.  
The remainder of the service medical records is negative for 
any findings, treatment, or diagnosis of either left hand or 
left wrist disorders. 

On VA examination in August 1997, the veteran reported a 
history of left wrist pain.  He stated that his little left 
finger was jammed in service, resulting in a fractured 
metacarpophalangeal joint which required surgical pinning.  
Since then, he stated his left wrist was unstable and 
painful, especially when carrying objects.  Examination of 
the left wrist showed dorsiflexion and flexion to 60 degrees.  
The veteran had some instability at the lateral side of the 
wrist on deep palpation.  An X-ray study revealed a well 
corticated bony fragment adjacent to the ulnar styloid, 
possibly representing a normal variant ossicle or previous 
avulsion fracture.  The diagnosis was left wrist pain, status 
post surgery to the little left finger.

VA examination in September 1997 indicated that the veteran 
complained of left wrist pain due to an old fracture.  He had 
a mobile distal ulna on palpation that was minimally tender 
to palpation.  Motor strength was normal in both upper 
extremities.  The assessment was continued radioulnar joint 
instability that would contribute to his wrist pain with 
lifting.  

On VA examination in March 1998, the veteran reported pain at 
his left wrist as a result of instability of his left distal 
radioulnar joint.  On examination, his wrist extension and 
flexion were 5/5 and symmetric bilaterally.  His left wrist 
also exhibited full range of motion with extension to 70 
degrees and flexion to 80 degrees.  There was also full 
pronation and supination of the both wrists to 80 degrees 
with some discomfort.  Additionally, according to this 
examination, the veteran is right hand dominant.  The 
examiner noted that muscle strength was normal.  The 
assessment was that the instability of his distal radioulnar 
joint would cause pain with lifting and also with direct 
pressure over the joint.  

In a May 1998 rating decision, the RO granted service 
connection and assigned a 10 percent evaluation for residuals 
of a left wrist fracture with nonunion of the ulnar styloid 
fracture, effective from July 21, 1997.

Analysis

Under Diagnostic Code 5215, limitation of wrist dorsiflexion 
to less than 15 degrees warrants a 10 percent evaluation.  A 
10 percent evaluation is also warranted for wrist palmer 
flexion limited in line with the forearm.  38 C.F.R. § 4.71a.  
Under Diagnostic Code 5214, a 20 percent evaluation is 
warranted for favorable ankylosis of the minor wrist in 20 
degree to 30-degree dorsiflexion.  38 C.F.R. § 4.71a.      

The Board is of the opinion that an increased evaluation for 
the veteran's left wrist disorder is not warranted.  In this 
respect, the evidence of record does not demonstrate, under 
Diagnostic Code 5214, favorable ankylosis of the minor wrist 
in 20 degree to 30 degree dorsiflexion.  38 C.F.R. § 4.71a.  
Thus this Diagnostic Code is not for consideration.  The 
August 1997 VA examination shows that left wrist dorsiflexion 
and flexion were both to 60 degrees.  Further, the most 
recent VA examination, dated in March 1998, reveals that the 
veteran's left wrist exhibited full range of motion with 
extension to 70 degrees, flexion to 80 degrees, and full 
pronation and supination of the both wrists to 80 degrees 
with some discomfort.  The Board finds, therefore, that the 
foregoing evidence clearly shows that since July 21, 1997 the 
veteran's left wrist exhibited full range of motion, 
warranting only a 10 percent evaluation under Diagnostic Code 
5215.  

Further, there is no evidence to warrant an evaluation in 
excess of a 10 percent evaluation for a left wrist disorder.  
The veteran complains of pain, and the Board believes that 
this is encompassed in the 10 percent evaluation assigned.  
There is no finding of manifestations which would show that 
the veteran has increased functional impairment due to his 
left wrist disability.  It is noted that muscle strength is 
normal.  The veteran has been granted the maximum schedular 
evaluation for that disability under the applicable 
diagnostic code, and there is no evidence demonstrating that 
his left wrist disorder causes a significant or marked 
interference with daily activities beyond that contemplated 
by the current schedular provisions, or that it necessitates 
frequent periods of hospitalizations so as to warrant an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  The 
Board also observes that the veteran was never hospitalized 
for his left wrist disorder.  Hence, the Board concludes that 
the preponderance of the evidence is against an increased 
evaluation for the veteran's left wrist disorder. 

B.  Cervical Spine Disorder

Factual Background

The service medical records show that the veteran was treated 
in June 1974 for radiating pain from the right neck to 
shoulder with clicking on movement.  He was noted to have 
been treated for a spur on a cervical vertebrae.  The 
impression was tendonitis.  The remainder of the service 
medical records is negative for any findings, treatment or 
diagnosis of a cervical spine disorder. 

In a private treatment record from David L. Dehen, M.D., and 
Mark D. Dehen, M.D., dated in July 1992, the veteran' s 
cervical spine range of motion was flexion to 30 degrees 
flexion, extension to 25 degrees, right rotation to 40 
degrees, left rotation to 45, right lateral flexion to 25 
degrees and left lateral flexion to 25 degrees.   

In a June 1995 private treatment record from Frank J. Ostir, 
D.C., the veteran complained of neck pain and popping off and 
on.

On VA examination in August 1997, the veteran reported 
worsening left neck pain.  Physical examination revealed full 
range of neck motion.  An X-ray study revealed moderate 
degenerative changes involving the disc spaces at C4/5 and 
C5/6.  The diagnosis was left side neck pain.   

On VA examination in September 1997, the veteran reported 
neck pain associated with his shoulder pain.  Neck range of 
motion was full with flexion to 30 degrees, extension to 30 
degrees, and lateral flexion to 40 degrees.  X-ray studies of 
the cervical spine revealed multiple levels of osteophytes, 
noted mainly between C2-C3, C3-C4, C4-C5, and C5-C6 with no 
evidence of fractures or subluxation.  There also appeared to 
be some foraminal stenosis of C2-C3.  The assessment was 
degenerative changed of the cervical spine.

In a December 1997 rating decision, the RO granted service 
connection and assigned a 10 percent evaluation for 
degenerative changes involving the disc space at C4-C5 and 
C5-C6, effective from July 21, 1997.

A February 1998 X-ray study revealed mild degenerative disk 
changes from C3-C4 through C5-C6.

On VA examination in March 1998, there was full range of 
motion in the cervical spine.  The veteran exhibited 30 
degrees of forward flexion, 30 degrees of backward extension, 
and 40 degrees of lateral flexion.  He was also nontender to 
palpation along the cervical spine.  The assessment was some 
cervical spine degenerative changes.


Analysis

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.     

According to Diagnostic Code 5290, a slight limitation of the 
cervical spine warrants a 10 percent evaluation.  A moderate 
limitation of motion of the cervical spine warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a.   

The Board finds that an increased evaluation for the 
veteran's cervical spine disorder is not warranted.  On 
review of the record, the evidence does not demonstrate a 
moderate limitation of cervical motion so as to warrant a 
higher evaluation.  Indeed, the record shows that the veteran 
has full range of motion of the cervical spine with mild 
degenerative disc changes.  Specifically, the August and 
September 1997 VA examinations found that the veteran had 
full range of cervical spine motion.  The most recent VA 
examination, dated in March 1998, indicated that the veteran 
exhibited 30 degrees of forward flexion, 30 degrees of 
backward extension, and 40 degrees of lateral flexion.  He 
was also nontender to palpation along the cervical spine.  
The Board finds, therefore, that the foregoing evidence 
clearly shows that since July 21, 1997 the veteran's cervical 
spine exhibited full range of motion, warranting only a 10 
percent evaluation under Diagnostic Code 5290.  

Further, there is no evidence demonstrating that his cervical 
spine disorder causes a significant or marked interference 
with daily activities or functional impairment beyond that 
contemplated by the current schedular provisions, or that it 
necessitates frequent periods of hospitalizations so as to 
warrant an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1).  The Board also observes that the veteran was 
never hospitalized for his cervical spine disorder.  While 
the veteran complains of pain, the Board finds that this is 
considered in the 10 percent evaluation currently assigned.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against an increased evaluation for the 
veteran's cervical spine disorder.

The veteran has requested that his cervical spine disorder be 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
However, the Board's review of the medical evidence of record 
reveals that the veteran show no symptoms of intervertebral 
disc syndrome, and the veteran is not service connected for 
this disorder.  Thus, consideration under that Code is not 
appropriate.  The Board finds that the veteran cervical spine 
disorder has been properly rated under the diagnostic code 
for cervical spine limitation of motion, and that the current 
10 percent rating is proper. 

C.  Left Little Finger Disorder

Under Diagnostic Code 5227, ankylosis of the finger warrants 
a noncompensable evaluation.  Extremely unfavorable ankylosis 
will be rated as amputation under diagnostic codes 5152 and 
5156.  38 C.F.R. § 4.71a.  According to Diagnostic Code 5156, 
amputation of the little finger without metacarpal resection, 
at the proximal interphalangeal joint or proximal thereto, 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a. 

In the present case, the Board finds that an increased 
evaluation for the veteran's left little finger disorder is 
not warranted.  In this regard, the evidence shows that the 
veteran has been already granted the maximum allowable 
evaluation under the applicable diagnostic code.  The Board 
observes that, at his March 1998 VA examination, the 
veteran's range of motion for the left little finger of the 
proximal inner phalangeal joint and the metacarpophalangeal 
joint was full.  Further, both joints exhibited full 
extension and flexion to 90 degrees without difficulty or 
pain.  As these findings demonstrate that the veteran does 
not suffer from ankylosis, a higher evaluation is not 
warranted under Diagnostic Code 5156. 

Further, there is no evidence to warrant an evaluation in 
excess of a noncompensable evaluation for the little left 
finger disorder.  Functionally, the Board notes that the 
veteran's grip strength has been noted to be normal, and no 
tenderness is noted.  The veteran has been granted the 
maximum schedular evaluation for that disability under the 
applicable diagnostic code, and there is no evidence 
demonstrating that his little left finger disorder causes a 
significant or marked interference with daily activities 
beyond that contemplated by the current schedular provisions, 
or that it necessitates frequent periods of hospitalizations 
so as to warrant an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1).  The Board also observes that the veteran was 
never hospitalized for his left little finger.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against a compensable evaluation for the veteran's left 
little finger disorder. 

D.  Left Shoulder Disorder

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in internal 
rotation.  38 C.F.R. § 4.71, Plate I (1999). 

Under Diagnostic Code 5201, a 20 percent rating is for 
assignment when there is limitation of motion of the minor 
arm to shoulder level, or when there is limitation of motion 
of the minor arm to midway between side and shoulder level.  
A 30 percent rating is assigned where there is limitation of 
motion of the minor arm to 25 degrees from the side.  
38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides a 20 percent evaluation where 
there is recurrent dislocation of the minor humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  The next higher evaluation, 40 percent, 
requires fibrous union of the minor humerus.  38 C.F.R. § 
4.71a. 

Under the provisions of Diagnostic Code 5203 a maximum 20 
percent evaluation is provided where there is dislocation of 
the clavicle or scapula or where there is nonunion of the 
clavicle or scapula with loose movement.  38 C.F.R. § 4.71a.

The Board is of the opinion that an increased evaluation for 
the veteran's left shoulder disorder is not warranted.  In 
this respect, the most recent VA examination, dated in March 
1998, his shoulder abduction was found to be to 90 degrees.  
Hence, the veteran does not meet the criteria for an 
evaluation in excess of 20 percent under Diagnostic Code 
5201.  Further, the March 1998 VA examination and X-ray study 
do not reveal fibrous union of the minor humerus.  
Accordingly, the veteran does not meet the criteria for an 
evaluation in excess of 20 percent under Diagnostic Code 
5202.  Finally, the Board notes that a 20 percent evaluation 
is the highest evaluation available under DC 5203.  Thus, 
there is no basis on which to grant a higher than 20 percent 
evaluation on a schedular basis under DC 5203.  

Further, there is no evidence demonstrating that his shoulder 
disorder causes a significant or marked interference with 
daily activities beyond that contemplated by the current 
schedular provisions, or that it necessitates frequent 
periods of hospitalizations so as to warrant an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  The 
Board also observes that the veteran was never hospitalized 
for his shoulder disorder.  Accordingly, the Board concludes 
that the preponderance of the evidence is against an 
increased evaluation for the veteran's left shoulder 
disorder. 

The Board wishes to point out that in evaluating the 
aforementioned orthopedic disorders the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (1999) as interpreted 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Significantly, 
however, with respect to the veteran's orthopedic disorders, 
the Board notes well that objective evidence of painful 
pathology such as disuse atrophy, incoordination on use, or 
fatigue on use have not been objectively verified.  Moreover, 
it is well to recall that the disability rating itself is 
recognition that industrial capabilities are impaired.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Accordingly, these regulations do not provide a basis for an 
increased rating for any service-connected orthopedic 
disability.  

The veteran has raised the issue of "entitlement to adequate 
reasons and bases".  However, this is an ancillary issue to 
the veteran's underlying claims of entitlement to increased 
ratings currently on appeal; it is not a separately 
appealable issue.  The adequacy of the reasons and bases of 
the decision denying a benefit may be contested only as part 
of an appeal on the merits of the decision rendered on the 
primary issue.

The veteran is also contending that the VA examination is 
inadequate for rating purposes.  The relevant regulation 
provides that, where a case is well-grounded, a VA 
examination will be conducted where the medical evidence is 
not adequate for rating purposes.  38 C.F.R. § 3.326 (1999).  
With regard to the adequacy of the March 1998 VA examination, 
the Board notes that the report of examination reflects that 
the VA examiner recorded the past medical history, noted the 
veteran's current complaints, conducted a physical 
examination, and offered an assessment. For these reasons, 
the Board finds that the examination of March 1998 is 
adequate for rating purposes.  

As regards the veteran's request for an advisory medical 
opinion, the Board fails to see how an evaluation conducted 
without the veteran present would be more probative of the 
level of disability than the VA examinations conducted upon 
the veteran.  In any event, in view of the Board's finding 
that the most recent VA examination was adequate for rating 
purposes, the veteran's request for an advisory medical 
opinion is denied.  

In reaching the foregoing decisions the Board considered the 
doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left wrist fracture with nonunion of the ulnar 
styloid fracture, since July 21, 1997, is denied.  

Entitlement to an evaluation in excess of 10 percent for 
degenerative changes involving the disc spaces at C4-C5 and 
C5-C6, since July 21, 1997, is denied. 

Entitlement to a compensable evaluation for residuals of chip 
fracture of the proximal phalanx of the left little finger is 
denied.  

Entitlement to an evaluation in excess of a 20 percent 
evaluation for postoperative residuals of a left shoulder 
dislocation is denied.    


REMAND

With respect to the veteran's claim of entitlement to an 
increased (compensable) evaluation for headaches, the Board 
finds that additional development is in order.  This disorder 
has been evaluated under 38 C.F.R. § 4.124a, Diagnostic Codes 
8100 (1999).
 
After a careful review of the veteran's claims files and of 
the February 1998 fee-based VA examination, the Board is of 
the opinion that the examination report is inadequate, and 
that additional clinical data is needed.  In this respect, 
the aforementioned fee-based VA examination does not contain 
a thorough consideration of the veteran's symptomatology in 
relation to the applicable diagnostic criteria for evaluating 
the disorder at issue.  While the examiner indicated that 
veteran suffered from muscle contraction headaches related to 
his shoulder that occurred 3 times weekly, there was no 
indication whether, as described by the rating criteria, 
these headaches were prostrating attacks that occurred on an 
average of once a month over several months.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8100 (1999).  Hence, the RO should 
schedule the veteran for a new headache examination and the 
VA examiner must address the applicable diagnostic criteria 
for migraine headaches. 

With respect to the veteran's claim for an increased 
evaluation for residuals of a dislocation and fracture of the 
right distal ulna, the Board is of the opinion that further 
development is also needed.  In this respect, the Board finds 
that the March 1998 VA examination report is inadequate, and 
that additional clinical data is needed.  In this regard, it 
does not contain a thorough consideration of the veteran's 
symptomatology in relation to the applicable diagnostic 
criteria for evaluating the disorder at issue.  Although the 
examiner indicated that a February 1998 X-ray study revealed 
that the veteran suffered from an ulnar minus position with a 
previous apparent old nonunion of an ulnar styloid fracture, 
no definitive evaluation was offered with respect to whether, 
as described by the rating criteria, the veteran suffered 
from nonunion of the upper half of the ulna.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5211.  Consequently, the RO should 
schedule the veteran for an orthopedic examination and the VA 
examiner must address the applicable diagnostic criteria for 
impairment of the ulna.  Therefore, further action necessary 
before entering a final appellate decision with respect to 
these claims on appeal.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA migraine headache examination.  All 
necessary evaluations, tests, and studies 
deemed appropriate should be performed.  
The purpose of this examination is to 
determine the current severity of his 
headache disorder.  In evaluating this 
disorder, this examination must include 
consideration of the diagnostic criteria 
under 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (1999).  The examiner should 
document the frequency of the headaches, 
and they should be described in detail.  
Since it is important that each 
disability be viewed in relation to its 
history, the veteran's claims folders and 
a copy of this REMAND, must be made 
available to and reviewed by the examiner 
prior to conducting the requested 
examination.  The examination report 
should be typed.

2.	The veteran should also be scheduled 
for a VA orthopedic examination.  All 
necessary evaluations, tests, and 
studies, including x-rays, deemed 
appropriate should be performed.  The 
purpose of this examination is to 
determine the current severity of his 
right distal ulna disorder.  In 
evaluating this disorder, this 
examination must include consideration of 
the diagnostic criteria under 38 C.F.R. § 
4.71a, Diagnostic Code 5211 (1999).  The 
examiner should comment on whether there 
is malunion, nonunion, loss of bone 
substance, (and if so the amount in 
inches), or deformity.  Since it is 
important that each disability be viewed 
in relation to its history, the veteran's 
claims folders and a copy of this REMAND, 
must be made available to and reviewed by 
the examiner prior to conducting the 
requested examination.  The examination 
report should be typed.

3.	For these examinations the appellant 
must be given adequate notice, to include 
advising him of the consequences of 
failure to report for the examinations.  
If he fails to report for the 
examinations, this fact should be noted 
in the claims folders and a copy of the 
scheduling of examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folders.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

Upon completion of the above development, the RO should 
readjudicate the issues remaining on appeal in light of all 
of the evidence of record.  If any determination remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and be 
given an opportunity to respond.  The purpose of this REMAND 
is to protect the appellant's right to due process and to 
fulfill the duty to assist.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals








